DETAILED ACTION
This Office action for U.S. Patent Application No. 17/076,908 is responsive to communications filed 22 November 2022, in reply to the Non-Final Rejection of 30 August 2022.
Claims 1–5 and 8–12 are pending.
In the previous Office action, claim 1 was objected to under 35 U.S.C. § 1.75(i) for improper formatting.  Claims 6–8 were rejected under 35 U.S.C. § 112(b) as presenting non-standard uses of claim terminology.  Claims 1–3 and 10 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2018/0184018 A1 (“Itano”).  Claims 4–6, 8, and 9 were rejected under 35 U.S.C. § 103 as obvious over Itano in view of U.S. Patent Application Publication No. 2018/0167570 A1 (“Suh”).  Claims 11 and 12 were rejected under 35 U.S.C. § 103 as obvious over Itano in view of U.S. Patent Application Publication No. 2008/0252742 A1 (“Oike”).  Claim 7 was found to have allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have been considered.  The objection to claim 1 under 37 C.F.R. § 1.75(i) and the rejections of claims 6–8 under 35 U.S.C. § 112(b) are withdrawn.  However, a new rejection is made of claims 1 and 8 under 35 U.S.C. § 112(a).

Response to Arguments
Applicant’s arguments filed 22 November 2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The prior art rejections under 35 U.S.C. §§ 102 and 103 of claims 1–5 and 8–12 has been withdrawn.  Specifically, independent claim 1 is amended to incorporate the material of allowed claim 7, now cancelled.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 8 rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Claim 1 is amended to recite a plurality of “regular basic units” and claim 8 is amended to recite a “regular” mode.  However, there is no antecedent basis for this terminology in the specification.  Underlying this rejection is the deeper issue that the specification does not indicate what is “normal” or now “regular” about a unit and a mode that is not a selective mode.  Is it always active, or always inactive?  What exactly makes the selective unit and the selective mode “abnormal” or “irregular” such that “normal” or “regular” provides sufficient contrast?

Allowable Subject Matter
Claims 2–5 and 9–12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487